
Exhibit 10.1
 
 
[logo.jpg]




September 10, 2018


Shacey Petrovic
481 Harrison Avenue, Unit 4B
Boston, MA  02118

 
Dear Shacey:


Insulet Corporation (“Company”) is pleased to offer you the full-time position
of President and Chief Executive Officer reporting to the Company’s Board of
Directors, effective January 1, 2019.  We are very excited about your promotion
and look forward to your continued contributions to, and leadership of, the
Company as we embark on an exciting new chapter in the Company’s history.  This
promotion is contingent upon the satisfactory completion of a background check
prior to the effective date of your promotion.


Effective as of your promotion date, your salary will be increased to $25,961.54
biweekly (equivalent to $675,000 on an annualized basis), paid in accordance
with the Company’s normal payroll practices as established or modified from time
to time.  You will remain eligible to participate in our annual bonus program
with a target bonus opportunity beginning in fiscal 2019 that is equal to
one-hundred percent (100%) of your annual base salary.  Payout typically takes
place in the first quarter following the end of the calendar plan year.


The Company will award to you a promotion equity award with a grant date fair
value equal to five hundred thousand dollars ($500,000) (the “Promotion
Award”).  The grant date of the Promotion Award will be the first NASDAQ trading
day that occurs in January 2019 and will be delivered to you in the form of
restricted stock units (“RSUs”).  In addition, you will remain eligible to
receive an annual equity award pursuant to the Company’s Long-Term Incentive
Plan.  For fiscal 2019, the Company will issue an award to you with a grant date
fair value equal to three million five hundred thousand dollars ($3,500,000)
(“FY19 Annual Equity Award”).  The grant date of the FY19 Annual Equity Award
shall be the same grant date as determined by the Compensation Committee of the
Company’s Board of Directors for grants of fiscal year 2019 annual equity awards
to Company employees.  Sixty percent (60%) of the FY19 Annual Equity Award will
be delivered to you in the form of performance restricted stock units (“PRSUs”)
and the remaining forty percent (40%) will be delivered to you in equal portions
of RSUs (i.e., 20% of the grant date fair value) and stock options (i.e., 20% of
the grant date fair value).  The actual number of PRSUs and RSUs granted to you
for the FY19 Annual Equity Award and RSUs for the Promotion Award will be
calculated by dividing the grant date value of the respective award by the
closing price of a share of Company common stock on the grant date.  The actual
number of stock options granted to you for your FY19 Annual Equity Award will be
calculated by dividing the dollar value of the option award by the Black-Scholes
option valuation of the closing price of a share of Company common stock on the
grant date.  These awards will vest on the same terms and conditions as
established by the Compensation Committee of the Board of Directors for purposes
of the fiscal 2018 annual equity award for the Promotion Award and the fiscal
2019 annual equity award for the FY19 Annual Equity Award.  The material terms
of these equity awards will be contained in a terms and conditions document
which will be issued to you at the time of grant.  The terms and conditions
document under which each award is issued shall govern.
 
 
 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
 
 
You will be eligible for severance and change in control benefits pursuant and
subject to the terms of the Insulet Corporation Amended and Restated Executive
Severance Plan (“Severance Plan”).  You will also be eligible to participate in
the Company’s employee benefits programs to the same extent as, and subject to
the same terms, conditions and limitations applicable to, other
similarly-situated employees of the Company.  For a more detailed understanding
of these employee benefits and the applicable eligibility requirements, please
consult the summary plan descriptions for the programs.


While we are hopeful and confident that our relationship will continue to be
mutually rewarding, satisfactory and sustaining, this letter shall not be
construed as an agreement, either express or implied, to employ you for any
stated term, and shall in no way alter the Company’s policy of employment at
will, under which both you and the Company remain free to end the employment
relationship, for any reason, at any time, with or without notice.  Similarly,
nothing in this letter shall be construed as an agreement, either express or
implied, to pay you any compensation or grant you any benefit beyond the end of
your employment with the Company, except as otherwise provided in the Severance
Plan.  Also, this letter constitutes our entire offer regarding the terms and
conditions of your promotion by the Company, and it supersedes any prior
agreements, or other promises or statements (whether oral or written) regarding
the offered terms of promotion.  Your employment with Insulet shall be governed
by and construed under the internal laws of the Commonwealth of Massachusetts,
without giving effect to conflict of law principles.


It is with great pleasure that the entire Board of Directors congratulates you
on your promotion!  We recognize that our success is the direct result of the
contributions made by our dedicated and talented workforce and we look forward
to your leadership of the Insulet team.


Best regards,




/s/ Timothy J. Scannell


Timothy Scannell
Chairman, Compensation Committee


Acceptance:  Please acknowledge acceptance of this offer of promotion by adding
your signature below.




__/s/ Shacey Petrovic____________________________
Shacey Petrovic
 
 
 

--------------------------------------------------------------------------------

[logo.jpg]
 
 
 
 

  SUMMARY OF COMPENSATION              
 
Base Salary
 
$675,000 annually
 
 
 
 
 
Target Bonus Opportunity
 
100% of annual base salary
 
 
 
 
 
Long-Term Incentive Awards
 
Promotion Award: $500,000 grant date fair value issued in the form of restricted
stock units granted on the first NASDAQ trading day in January 2019


All employee benefits provided pursuant to the Company’s standard plans,
programs and arrangements, including severance and change in control benefits
pursuant to the Insulet Corporation Amended and Restated Executive Severance
Plan and equity awards being issued pursuant and subject to the applicable terms
and conditions document.
 
 
 
 